              Case 2:20-cv-00943-RSM Document 17 Filed 12/29/20 Page 1 of 2




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   KEVIN L. BOOT,

 9                               Petitioner,                CASE NO. 2:20-cv-00943-RSM

10           v.                                             ORDER OF DISMISSAL WITHOUT
                                                            PREJUDICE
11   JAMES KEY ,

12                               Respondent.

13          Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,

14   United States Magistrate Judge, any objections or responses to that, and the remaining record,

15   the Court finds and ORDERS:

16          (1)     The Court ADOPTS the Report and Recommendation.

17          (2)     This matter is DISMISSED WITHOUT PREJUDICE so petitioner may present

18   his unexhausted Grounds 1, 3, 4, and 5 in state court and then return to federal court to file a new

19   habeas petition containing all of the claims.

20          (3)     Petitioner is DENIED issuance of a certificate of appealability.

21          (4)     The Clerk is directed to send copies of this Order to the parties and to Judge

22   Tsuchida.

23



     ORDER OF DISMISSAL WITHOUT
     PREJUDICE - 1
           Case 2:20-cv-00943-RSM Document 17 Filed 12/29/20 Page 2 of 2




 1        Dated this 29th day of December, 2020.

 2

 3

 4                                            A
                                              RICARDO S. MARTINEZ
 5                                            CHIEF UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER OF DISMISSAL WITHOUT
     PREJUDICE - 2
